I concur in the result reached by Justice REID. His viewpoint receives support in Davies Warehouse Co. v. PriceAdministrator, 321 U.S. 144, 151, 154 (64 Sup. Ct. 474,88 L.Ed. 635). The question decided was whether a public warehouse was exempt from the United States emergency price control act of 1942 (56 Stat. at L. 23, as amended by 56 Stat. at L. 767 and 57 Stat. at L. 566 [50 USCA, § 901 et seq.]). In so holding, the court said:
"But as matter of policy congress may well have desired to avoid conflict or occasions for conflict between Federal agencies and State authority which are detrimental to good administration and to public acceptance of an emergency system of price control that might founder if friction with public authorities be added to the difficulties of bringing private self-interest *Page 61 
under control. Where congress has not clearly indicated a purpose to precipitate conflict, we should be reluctant to do so by decision. * * * Congress has given no indication that it would draw all such State authority into the vortex of the war power. Nor should we rush the trend to centralization where congress has not. It could never be more appropriate than now to heed the maxim reiterated recently by the court that `the extension of Federal control into these traditional local domains is a "delicate exercise of legislative policy in achieving a wise accommodation between the needs of central control and the lively maintenance of local institutions."'"
NORTH, C.J., and WIEST, J., concurred with BOYLES, J.